United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-2366
                        ___________________________

                                Timmy J. Reichling

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

J. Best, Correctional Officer; D. Drillings, Correctional Officer; Federal Bureau of
 Prisons, Sandstone; T. J. Fikes, Warden; Johnson, Correctional Officer; Dr. Ann
   LaValley-Wood, Chief Psychologist; T. Radzewicz, Correctional Officer; T.
      Scullard, Correctional Officer; Dr. Warlick, Staff Psychologist; White,
              Correctional Officer; R. Zaudkte, Correctional Officer

                      lllllllllllllllllllllRespondents - Appellees
                                        ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                            Submitted: October 13, 2022
                              Filed: October 21, 2022
                                   [Unpublished]
                                  ____________

Before COLLOTON, KELLY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       In prisoner Timmy Reichling’s civil rights action, he appeals the district
court’s1 interlocutory order denying his request for preliminary injunctive relief.
Because, as Reichling concedes in his pro se brief, his transfer to another prison
during the pendency of his action mooted his request for injunctive relief, we lack
jurisdiction. See Beaulieu v. Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012) (claim
is moot if issue presented is no longer live); Morgenstern v. Wilson, 29 F.3d 1291,
1294-95 (8th Cir.1994) (review of interlocutory ruling related to injunctive relief).
To the extent that Reichling challenges the without-prejudice denial of his motion for
counsel, we find no abuse of discretion. See Ward v. Smith, 721 F.3d 940, 942-43
(8th Cir. 2013) (per curiam) (denial of motion for appointment of counsel in § 1983
action is immediately appealable and reviewed for abuse of discretion). The appeal
is dismissed. See 8th Cir. R. 47A(a).
                        ______________________________




      1
        The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Hildy Bowbeer, United States Magistrate Judge for the District of Minnesota, now
retired.

                                         -2-